EXHIBIT 10.29







TIFFANY & CO.
2014 EMPLOYEE INCENTIVE PLAN
Amended and Restated as of March 16, 2016


Section 1
General


1.1    Purpose. The 2014 Tiffany & Co. Employee Incentive Plan (the “Plan”) has
been established by Tiffany & Co., a Delaware corporation, (the “Company”) to
(i) attract and retain employees; (ii) motivate Participants to achieve the
Company’s operating and strategic goals by means of appropriate incentives;
(iii) provide incentive compensation opportunities that are competitive with
those of other companies competing with the Company and its Related Companies
for employees; and (iv) further link Participants’ interests with those of the
Company’s other stockholders through compensation that is based on the Company’s
Common Stock, thereby promoting the long-term financial interests of the Company
and its Related Companies, including the growth in value of the Company’s
stockholders’ equity and the enhancement of long-term returns to the Company’s
stockholders.


1.2    Participation. Subject to the terms and conditions of the Plan, the
Committee shall, from time to time, determine and designate from among Eligible
Individuals those persons who will be granted one or more Awards under the Plan.
Eligible Individuals who are granted Awards become “Participants” in the Plan.
In the discretion of the Committee, a Participant may be granted any Award
permitted under the provisions of the Plan, and more than one Award may be
granted to a Participant. Awards need not be identical but shall be subject to
the terms and conditions specified in the Plan. Subject to Subsection 2.3 of the
Plan, Awards may be granted as alternatives to or in replacement for awards
outstanding under any plan or arrangement of the Company or a Related Company,
or a plan or arrangement of a business or entity, all or a portion of which is
acquired by the Company or a Related Company.


1.3    Operation, Administration, and Definitions. The operation and
administration of the Plan, including the Awards made under the Plan, shall be
subject to the provisions of Section 4 (relating to operation and
administration). Initially capitalized terms used in the Plan shall be defined
as set forth in the Plan (including in the definitional provisions of Section 7
of the Plan).


1.4    Amendment to Prior Plan. If this Plan becomes effective on approval by
the Company’s stockholders, as provided for in Subsection 4.1 below, the
Company’s 2005 Employee Incentive Plan (the “2005 Plan”) shall be deemed amended
so that no further Awards shall be made under the 2005 Plan on or after the
Effective Date of this Plan, although the 2005 Plan shall remain in effect with
respect to Awards made under the 2005 Plan prior to the Effective Date of this
Plan.







--------------------------------------------------------------------------------




Section 2
Options and SARs


2.1    Definitions.


(a)
The grant of an “Option” entitles the Participant to purchase Shares at an
Exercise Price established by the Committee. Options granted under this Section
2 may be either Incentive Stock Options or Non-Qualified Stock Options, as
determined in the discretion of the Committee pursuant to Subsection 2.2. An
“Incentive Stock Option” is an Option that is intended to satisfy the
requirements applicable to an “incentive stock option” described in Section
422(b) of the Code. A “Non-Qualified Stock Option” is an Option that is not
intended to be an “incentive stock option” as that term is described in Section
422(b) of the Code. No Incentive Stock Option shall be granted to a Ten Percent
Shareholder unless the Exercise Price of that Incentive Stock Option is at least
110% of the Fair Market Value of the Shares as of the Grant Date and the
Incentive Stock Option is not exercisable after the expiration of five years
from the Grant Date.



(b)
The grant of a stock appreciation right (an “SAR”) entitles the Participant to
receive, in cash or Shares, value equal to all or a portion of the excess of:
(a) Fair Market Value of a specified number of Shares at the time of exercise,
over (b) an Exercise Price established by the Committee pursuant to Subsection
2.2.



2.2    Exercise Price. The per-Share “Exercise Price” of each Option and SAR
granted under this Section 2 shall be established by the Committee or shall be
determined by a formula established by the Committee at the time the Option or
SAR is granted; except that the Exercise Price shall not be less than 100% of
the Fair Market Value of a Share as of the Pricing Date. For purposes of the
preceding sentence, the “Pricing Date” shall be the date on which the Option or
SAR is granted unless the Option or SAR is granted on a date on which the
principal exchange on which the Shares are then listed or admitted to trading is
closed for trading, in which case the “Pricing Date” shall be the most recent
date on which such exchange was open for trading prior to such grant date.


2.3    No Repricing. Except as provided in Subsection 4.2(c) (which addresses
certain permissible adjustments in the event of a merger, reorganization,
reclassification, dividend or other circumstances described therein), the
Exercise Price of any Option or SAR may not be decreased after the grant of the
Award. Neither an Option nor an SAR may be surrendered or cancelled as
consideration in exchange for a new Award of an Option or an SAR with a lower
Exercise Price, a Stock Award, or cash.


2. 4    Exercise. Options and SARs shall be exercisable in accordance with such
terms and conditions and during such periods as may be established by the
Committee provided that no Option or SAR shall be exercisable after, and each
Option and SAR shall become void no later than, the tenth (10th) anniversary
date of the date of grant of such Option or SAR.


    

2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 2



    



--------------------------------------------------------------------------------




2. 5    Payment of Option Exercise Price. The payment of the Exercise Price of
an Option granted under this Section 2 shall be subject to the following:


(a)
The Exercise Price may be paid by ordinary check or such other form of tender as
the Committee may specify.



(b)
If permitted by the Committee, the Exercise Price for Shares purchased upon the
exercise of an Option may be paid in part or in full by tendering Shares (by
either actual delivery of Shares or by attestation, with such Shares valued at
Fair Market Value as of the date of exercise).



(c)
The Committee may permit a Participant to elect to pay the Exercise Price upon
the exercise of an Option by irrevocably authorizing a third party to sell
Shares acquired upon exercise of the Option (or a sufficient portion of such
Shares) and remit to the Company a sufficient portion of the sale proceeds to
pay the entire Exercise Price and any tax withholding resulting from such
exercise.



Section 3
Other Stock Awards


3.1    Definition. A “Stock Award” is a grant of Shares or of a right to receive
Shares (or their cash equivalent or a combination of both).


3.2    Restrictions on Stock Awards. Each Stock Award shall be subject to such
conditions, restrictions and contingencies as the Committee shall determine.
These may include continuous service and/or the achievement of Performance
Goals.


Section 4
Operation and Administration


4.1    Effective Date and Duration. The Plan shall be effective on the date of
its approval by the stockholders of the Company at the Company’s 2014 annual
meeting (the “Effective Date”) and shall remain in effect as long as any Awards
under the Plan are outstanding; provided, however, that, no Award may be granted
or otherwise made under the Plan more than ten (10) years after the Effective
Date.


4.2    Shares Subject to Plan.


(a)
(i) Subject to the following provisions of this Subsection 4.2, the maximum
number of Shares authorized for Awards under the Plan shall be 8.65 million
Shares, provided that such maximum shall be reduced by one (1) Share for every
one (1) Share granted under the 2005 Plan after January 31, 2014 and prior to
the date of the Company’s 2014 annual meeting. Such maximum shall also be
reduced by one (1) Share for every one (1) Share subject to Awards granted under
the Plan.



    

2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 3



    



--------------------------------------------------------------------------------




(ii) To the extent an Award, or after January 31, 2014 an award under the 2005
Plan, is forfeited, canceled, expires, fails to vest, or Shares underlying such
Award are not delivered because the Award is settled in cash or otherwise
terminates without the issuance of Shares, the Shares underlying such Award
shall, to the extent of such forfeiture, cancellation, expiration, failure to
vest, cash settlement or non-issuance, be added to the Shares available for
Awards under the Plan. With respect to SARS or, after January 31, 2014, stock
appreciation rights under the 2005 Plan, that are, in each case, settled in
stock, no Shares granted with respect to these Awards (including unissued
Shares) shall be added to the Shares available for Awards under the Plan.




(iii) If the Exercise Price and/or tax withholding obligation for any Option or
any SAR granted under the Plan is satisfied by tendering Shares to the Company
(by either actual delivery or attestation) or by the withholding of Shares by
the Company, the number of Shares so tendered or withheld shall not be added to
the maximum number of Shares available for Awards under the Plan. The Company
shall not add to the Shares available for Awards under the Plan any Shares
reacquired, through open market purchases or otherwise, with the cash proceeds
from the exercise of Options. If the tax withholding obligation for any Award
other than an Option or any SAR granted under the Plan, or after January 31,
2014 an award under the 2005 Plan other than a stock option or stock
appreciation right, is satisfied by tendering Shares to the Company (by either
actual delivery or attestation) or by the withholding of Shares by the Company,
the number of Shares so tendered or withheld shall be added to the maximum
number of Shares available for Awards under the Plan.


(iv) Shares delivered under the Plan in settlement, assumption or substitution
of outstanding awards (or obligations to grant future awards) under the plans or
arrangements of another entity shall not reduce the maximum number of Shares
available for delivery under the Plan, to the extent that such settlement,
assumption or substitution occurs as a result of the Company or a Related
Company acquiring another entity (or an interest in another entity).
        
(b)
Subject to adjustment under paragraph 4.2(c), the following additional maximum
limitations are imposed under the Plan: (i) the aggregate maximum number of
Shares that may be issued under Options intended to be Incentive Stock Options
shall be One Million (1,000,000) shares; and (ii), unless the Committee
expressly states that an Award to a Named Executive Employee shall not be
designed to comply with the Performance Based Exception, in which case such
Award shall not be counted against the limits below, the following limitations
shall apply: (A) in any fiscal year of the Company, the aggregate number of
shares that may be granted to any Participant pursuant to any and all Awards
(including Options, SARS and Stock Awards) shall not exceed Four Hundred
Thousand (400,000), except for during the first fiscal year of hire for a
Participant, during which such aggregate limit shall be Eight Hundred Thousand
(800,000); and (B) in any fiscal


2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 4



    



--------------------------------------------------------------------------------




year of the Company, the maximum aggregate cash payout with respect to Other
Incentive Awards granted in any fiscal year of the Company pursuant to Section 8
of the Plan which may be made to any Named Executive Employee shall be Three
Million Dollars ($3,000,000).


(c)
If the number of outstanding Shares are increased or decreased, or are changed
into or exchanged for cash, property or a different number or kind of shares or
securities, or if cash, property, Shares or other securities are distributed in
respect of such outstanding Shares, in each case as a result of one or more
mergers, reorganizations, reclassifications, recapitalizations, stock splits,
reverse stock splits, stock dividends, dividends (other than regular, quarterly
dividends), or other distributions, spin-offs or the like, or if substantially
all of the property and assets of the Company and its Related Companies on a
consolidated basis are sold, then, unless the terms of the transaction shall
provide otherwise, appropriate adjustments shall be made in the number and/or
type of Shares or securities for which Awards may thereafter be granted under
the Plan and for which Awards then outstanding under the Plan may thereafter be
exercised. Any such adjustments in outstanding Awards shall be made without
changing the aggregate Exercise Price applicable to the unexercised portions of
outstanding Options or SARs. The Committee shall make such adjustments to
preserve the benefits or potential benefits of the Plan and the Awards; such
adjustments may include, but shall not be limited to, adjustment of: (i) the
number and kind of shares which may be delivered under the Plan; (ii) the number
and kind of shares subject to outstanding Awards; (iii) the Exercise Price of
outstanding Options and SARs; (iv) the limits specified in Subsections 4.2(a)(i)
and 4.2(b) above; and (v) any other adjustments that the Committee determines to
be equitable. No right to purchase or receive fractional shares shall result
from any adjustment in Options, SARs or Stock Awards pursuant to this paragraph
4.2(c). In case of any such adjustment, Shares subject to the Option, SAR or
Stock Award shall be rounded up to the nearest whole Share.



4.3    Limit on Distribution. Distribution of Shares or other amounts under the
Plan shall be subject to the following:


(a)
Notwithstanding any other provision of the Plan, the Company shall have no
obligation to deliver any Shares under the Plan or make any other distribution
of benefits under the Plan unless such delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933, as amended) and the applicable requirements of any
securities exchange or similar entity, and the Committee may impose such
restrictions on any Shares acquired pursuant to the Plan as the Committee may
deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under the requirements of any securities exchange or
market upon which such Shares are then listed and/or traded, and under any blue
sky or state securities laws applicable to such Shares. In the event that the
Committee determines in its discretion that the registration, listing or
qualification of the Shares issuable under


2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 5



    



--------------------------------------------------------------------------------




the Plan on any securities exchange or under any applicable law or governmental
regulation is necessary as a condition to the issuance of such Shares under an
Option, SAR, or Stock Award, such Option, SAR, or Stock Award shall not be
exercisable or exercised, settled or converted, in whole or in part unless and
until such registration, listing and qualification, and any necessary consents
or approvals have been unconditionally obtained.


(b)
Distribution of Shares under the Plan may be effected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable rule of
any securities exchange.



4.4    Tax Withholding. Before distribution of Shares under the Plan, the
Company may require the recipient to remit to the Company an amount sufficient
to satisfy any federal, state or local tax withholding requirements or, in the
discretion of the Committee, the Company may withhold from the Shares to be
delivered and/or otherwise issued, Shares sufficient to satisfy the minimum
level of tax withholding requirements. Whenever under the Plan payments are to
be made in cash, such payments may be net of an amount sufficient to satisfy any
federal, state or local tax withholding requirements. Neither the Company nor
any Related Company shall be liable to a Participant or any other person as to
any tax consequence expected, but not realized, by any Participant or other
person due to the receipt or exercise of any Award hereunder.


4.5    Reserved Rights. The Plan does not limit the right of the Company to use
available Shares, including authorized but un-issued shares and treasury shares,
as the form of payment for compensation, grants or rights earned or due under
any other compensation plans or arrangements of the Company or a Related
Company, or any compensation plans or arrangements of an entity being acquired
by the Company or a Related Company, or an entity in which the Company or a
Related Company is acquiring an interest.


4.6    Dividends and Dividend Equivalents. No Stock Option or SAR will provide
the Participant with the right to receive dividends or dividend equivalent
payments. A Stock Award may provide the Participant with the right to receive
dividends or dividend equivalent payments with respect to Shares which may be
either paid currently or credited to an account for the Participant, and which
may be settled in cash or Shares as determined by the Committee. Any such
settlements, and any such crediting of dividends or dividend equivalents or
reinvestment in Shares may be subject to such conditions, restrictions and
contingencies as the Committee shall establish, including reinvestment of such
credited amounts in Share equivalents. Notwithstanding the foregoing, dividends
and dividend equivalents with respect to a Stock Award that vests based on the
achievement of Performance Goals (in whole or in part) shall not be paid or
credited as described above, except that, in the Committee’s discretion,
dividend or dividend equivalents may be accumulated with respect to such
performance-based Stock Awards if subject to risk of forfeiture to the same
extent as the underlying performance-based Stock Award with respect to which
such dividends and dividend equivalents have been accumulated.


4.7    Settlements; Deferred Delivery. Awards may be settled through cash
payments or the delivery of Shares, or combinations thereof, all subject to such
conditions, restrictions and contingencies as the Committee shall determine. The
Committee may establish provisions for the

2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 6



    



--------------------------------------------------------------------------------




deferred delivery of Shares upon receipt of a Stock Award with the deferral
evidenced by use of “Stock Units” equal in number to the number of Shares whose
delivery is so deferred. A “Stock Unit” is a bookkeeping entry representing an
amount equivalent to the Fair Market Value of one Share. Stock Units represent
an unfunded and unsecured obligation of the Company except as otherwise provided
by the Committee. Settlement of Stock Units upon expiration of the deferral
period shall be made in Shares or otherwise as determined by the Committee. The
amount of Shares, or other settlement medium, to be so distributed may be
increased by an interest factor or by dividend equivalents at the Committee’s
discretion and to the extent permitted under the Plan. Until a Stock Unit is
settled, the number of Shares represented by a Stock Unit shall be subject to
adjustment pursuant to paragraph 4.2(c). Unless otherwise specified by the
Committee, any deferred delivery of Shares pursuant to an Award shall be settled
by the delivery of Shares no later than the 60th day following the date the
person to whom such deferred delivery must be made ceases to be an employee of
the Company or a Related Company.


4.8    Transferability. Unless otherwise provided by the Committee, any Option
and SAR granted under the Plan, and, until vested, any Stock Award or other
Shares-based Award granted under the Plan, shall by its terms be nontransferable
by the Participant otherwise than by will, the laws of descent and distribution
or pursuant to a "domestic relations order", as defined in the Code or Title I
of the Employee Retirement Income Security Act or the rules thereunder, and in
no event in exchange for consideration, and shall be exercisable by, or become
vested in, during the Participant's lifetime, only by the Participant.


4.9    Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the secretary of the Company
at such times, in such form, and subject to such restrictions and limitations,
not inconsistent with the terms of the Plan, as the Committee shall require.


4.10    Award Agreements with Company; Vesting and Acceleration of Vesting of
Awards. At the time of an Award to a participant under the Plan, the Committee
may require a Participant to enter into an agreement with the Company (an “Award
Agreement”) in a form specified by the Committee, agreeing to the terms and
conditions of the Plan and to such additional terms and conditions, not
inconsistent with the Plan, as the Committee may, in its sole discretion,
prescribe, including, but not limited to, conditions to the vesting or
exercisability of an Award, such as continued service to the Company or a
Related Company for a specified period of time. The Committee may prescribe
within the Award Agreement such conditions sufficient to accelerate
exercisability or vesting of an Option, SAR or Stock Award, either automatically
or upon the occurrence of specified events including death, disability, or
involuntary termination The Committee may only prescribe a change in control as
grounds to accelerate vesting if followed by an involuntary termination of
employment, or, in the event Awards are not assumed or converted into new awards
upon a change in control.


4.11    Limitation of Implied Rights.


(a)
Neither a Participant nor any other person shall, by reason of the Plan or any
Award Agreement, acquire any right in or title to any assets, funds or property
of


2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 7



    



--------------------------------------------------------------------------------




the Company or any Related Company whatsoever, including, without limitation,
any specific funds, assets, or other property which the Company or any Related
Company, in its sole discretion, may set aside in anticipation of a liability
under the Plan. A Participant shall have only a contractual right to the Shares
or amounts, if any, payable under the Plan, unsecured by the assets of the
Company or of any Related Company. Nothing contained in the Plan or any Award
Agreement shall constitute a guarantee that the assets of such companies shall
be sufficient to pay any benefits to any person.


(b)
Neither the Plan nor any Award Agreement shall constitute a contract of
employment, and selection as a Participant will not give any employee the right
to be retained in the employ of the Company or any Related Company, nor any
right or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan or an Award. Except as
otherwise provided in the Plan, no Award under the Plan shall confer upon the
holder thereof any right as a stockholder of the Company prior to the date on
which the individual fulfills all conditions for receipt of such rights.



4.12    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which an officer of the
Company acting on it considers pertinent and reliable, and signed, made or
presented by the proper party or parties.


4.13    Action by Company or Related Company. Any action required or permitted
to be taken by the Company or any Related Company shall be by resolution of its
board of directors, or by action of one or more members of such board (including
a committee of such board) who are duly authorized to act for such board, or
(except to the extent prohibited by applicable law or applicable rules of any
securities exchange) by a duly authorized officer of the Company or such Related
Company.


4.14    Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.


4.15    Liability for Cash Payments. Each Related Company shall be liable for
payment of cash due under the Plan with respect to any Participant to the extent
that such benefits are attributable to the services rendered for that Related
Company by such Participant. Any disputes relating to liability of a Related
Company for cash payments shall be resolved by the Committee.


4.16    Non-exclusivity of the Plan.    Neither the adoption of the Plan by the
Board of Directors of the Company nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations on the power of such Board of Directors or a committee of such Board
to adopt such other incentive arrangements as it or they may deem desirable,
including without limitation, the granting of restricted stock, stock options or
cash bonuses otherwise than under the Plan, and such arrangements may be
generally applicable or applicable only in specific cases.



2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 8



    



--------------------------------------------------------------------------------




4.17 Incentive Stock Option Designation. If an Option is designated by the
Committee as an Incentive Stock Option, the Company shall have no liability to
Participant or any other person if such Option fails to qualify as an Incentive
Stock Option at any time or if it determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
terms of such Option do not satisfy the requirements of Section 409A of the
Code.


4.18    Clawback Provisions. Each Award hereunder, which has been issued and
delivered to or for the account of Participant, shall be subject to deductions
and clawback as may be required under any applicable law, government regulation
or securities exchange listing requirement, or any policy adopted by the
Company.


Section 5
Committee


5.1    Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the “Committee”) in
accordance with this Section 5.


5.2    Selection of Committee. The Committee shall be selected by the Board and
shall consist of two or more members of the Board, each of whom shall qualify as
“outside directors” for purposes of Section 162(m) of the Code and as
“independent” for purposes of The New York Stock Exchange Listing standards.


5.3    Powers of Committee. The authority to manage and control the operation
and administration of the Plan shall be vested in the Committee, subject to the
following:


(a)
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to select from amongst Eligible Individuals those persons who shall
receive Awards, to determine who is an Eligible Individual, to determine the
time or time of receipt, to determine the types of Awards and the number of
Shares covered by the Awards, to establish the terms, conditions, Performance
Goals, restrictions, and other provisions of such Awards and Award Agreements,
and (subject to the restrictions imposed by Section 6) to cancel, amend or
suspend Awards. In making such Award determinations, the Committee may take into
account the nature of services rendered by the Eligible Individual, the Eligible
Individual’s present and potential contribution to the Company’s or a Related
Company’s success and such other factors as the Committee deems relevant.



(b)
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to determine the extent to which Awards under the Plan will be
structured to conform to the requirements of the Performance-Based Exception and
to take such action, establish such procedures, and impose such restrictions at
the time Awards are granted as the Committee determines to be necessary or
appropriate to conform to such requirements.




2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 9



    



--------------------------------------------------------------------------------




(c)
The Committee will have the authority and discretion to establish terms and
conditions of Awards as the Committee determines to be necessary or appropriate
to conform to applicable requirements or practices of jurisdictions outside the
United States.



(d)
The Committee will have the authority and discretion to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, to
determine the terms and provisions of any Award Agreements, and to make all
other determinations that may be necessary or advisable for the administration
of the Plan.



(e)
Any interpretation of the Plan by the Committee and any decision made by the
Committee under the Plan are final and binding.



(f)
In controlling and managing the operation and administration of the Plan, the
Committee shall act by a majority of its then members, by meeting or by writing
filed without a meeting. The Committee shall maintain adequate records
concerning the Plan and concerning its proceedings and acts in such form and
detail as the Committee may decide.



5.4    Delegation by Committee. Except to the extent prohibited by applicable
law or the applicable rules of a securities exchange, the Committee may allocate
all or any portion of its powers and responsibilities to any one or more of its
members and may delegate all or part of its responsibilities and powers to any
person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.


5.5    Information to be Furnished to Committee. The Company and Related
Companies shall furnish the Committee with such data and information as may be
requested by the Committee in order to discharge its duties. The records of the
Company and Related Companies as to an Eligible Individual’s or a Participant’s
employment, consulting services, termination of employment or services, leave of
absence, reemployment and compensation shall be conclusive on all persons unless
determined to be incorrect by the Committee. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers necessary or desirable to carry
out the terms of the Plan.


Section 6
Amendment and Termination


6.1    Board’s Right to Amend or Terminate. Subject to the limitations set forth
in this Section 6, the Board may, at any time, amend or terminate the Plan.


6.2    Amendments Requiring Stockholder Approval. Other than as provided in
Subsection 4.2 (c) (relating to certain adjustments to shares), the approval of
the Company’s stockholders shall be required for any amendment which: (i)
increases the maximum number of Shares that may be delivered to Participants
under the Plan set forth in Subsection 4.2(a); (ii) increases the maximum
limitation contained in Subsection 4.2(b); (iii) decreases the exercise

2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 10



    



--------------------------------------------------------------------------------




price of any Option or SAR below the minimum provided in Subsection 2.2; (iv)
modifies or eliminates the provisions stated in Subsection 2.3; (v) increases
the maximum term of any Option or SAR set forth in Subsection 2.4; (vi) provides
any Performance Measure other than those listed in Subsection 9.1; or (vii)
modifies or eliminates the provisions stated in Subsection 1.4. Whenever the
approval of the Company’s stockholders is required pursuant to this Subsection
6.2, such approval shall be sufficient if obtained by a majority vote of those
stockholders present or represented and actually voting on the matter at a
meeting of stockholders duly called, at which meeting a majority of the
outstanding shares actually vote on such matter.


Section 7
Defined Terms


For the purposes of the Plan, the terms listed below shall be defined as
follows:


Award. The term “Award” shall mean, individually and collectively, any award or
benefit granted to any Participant under the Plan, including, without
limitation, the grant of Options, SARs, Stock Awards and Other Incentive Awards.


Award Agreement. The term “Award Agreement” is defined in Subsection 4.10.


Board. The term “Board” shall mean the Board of Directors of the Company.


Code. The term “Code” shall mean the Internal Revenue Code of 1986, as amended.
A reference to any provision of the Code shall include reference to any
successor provision of the Code or of any law that is enacted to replace the
Code.


Eligible Individual. The term “Eligible Individual” shall mean any employee of
the Company or a Related Company. For purposes of the Plan, the status of the
Chairman of the Board of Directors as an employee shall be determined by the
Committee.


Fair Market Value. For purposes of determining the “Fair Market Value” of a
Share, the following rules shall apply:


(i) If the Shares are at the time listed or admitted to trading on any
securities exchange, then the Fair Market Value shall be the mean between the
lowest and the highest reported sales prices of the Shares on the date in
question on the principal exchange on which the Shares are then listed or
admitted to trading. If no reported sale of Shares takes place on the date in
question on the principal exchange, then the reported closing asked price of the
Shares on such date on the principal exchange shall be determinative of Fair
Market Value.


(ii) If the Shares are not at the time listed or admitted to trading on a
securities exchange, the Fair Market Value shall be the mean between the lowest
reported bid price and the highest reported asked price of the Shares on the
date in question in the over-the-counter

2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 11



    



--------------------------------------------------------------------------------




market, as such prices are reported in a publication of general circulation
selected by the Committee and regularly reporting the market price of the Shares
in such market.


(iii) If the Shares are not listed or admitted to trading on any securities
exchange or traded in the over-the-counter market, the Fair Market Value shall
be as determined by the Committee, acting in good faith.


Named Executive Employee. The term “Named Executive Employee” means a
Participant who, as of the date of vesting and/or payout of an Award, as
applicable, is one of the group of covered employees, as defined in the
regulations promulgated under Code Section 162(m), or any successor statute.


Other Incentive Award. The term “Other Incentive Award” means a cash award as
described in Section 8 below.


Participant. The term “Participant” means an Eligible Individual who has been
granted an Award under the Plan. For purposes of the administration of Awards,
the term Participant shall also include a former employee or any person
(including an estate) who is a beneficiary of a former employee and any person
(including any estate) to whom an Award has been assigned or transferred as
permitted by the Committee.


Performance-Based Exception. The term “Performance-Based Exception” means the
performance-based exception from the tax deductibility limitations of Code
Section 162(m).


Performance Goals. The term “Performance Goals” means one or more objective
targets measured by the Performance Measure, the attainment of which may
determine the degree of payout and/or vesting with respect to Awards.


Performance Period. The term “Performance Period” means the time period during
which Performance Goals must be achieved with respect to an Award, as determined
by the Committee, but which period shall not be shorter than one of the
Company’s fiscal years.


Performance Measure. The term “Performance Measure” refers to the performance
measures discussed in Section 9 of the Plan.


Related Companies. The term “Related Company” means


(i) any corporation, partnership, joint venture or other entity during any
period in which such corporation, partnership, joint venture or other entity
owns, directly or indirectly, at least fifty percent (50%) of the voting power
of all classes of voting shares of the Company (or any corporation, partnership,
joint venture or other entity which is a successor to the Company);


(ii) any corporation, partnership, joint venture or other entity during any
period in which the Company (or any corporation, partnership, joint venture or
other entity which is a successor to the Company or any entity that is a Related
Company by reason of clause (i)

2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 12



    



--------------------------------------------------------------------------------




next above) owns, directly or indirectly, at least a fifty percent (50%) voting
or profits interest; or


(iii) any business venture in which the Company has a significant interest, as
determined in the discretion of the Committee.


Shares. The term “Shares” shall mean shares of the Common Stock of the Company,
$.01 par value, as presently constituted, subject to adjustment as provided in
paragraph 4.2(c) above.


Ten Percent Shareholder. The term “Ten Percent Shareholder” means a person who
owns (or is deemed to own pursuant to Section 425(d) of the Code) Shares
possessing more than 10% of the total combined voting power of all classes of
stock of the Company.


Section 8
Other Incentive Awards


8.1    Grant of Other Incentive Awards. Subject to the terms and provisions of
the Plan, Other Incentive Awards may be granted to Eligible Individuals, in such
amount, upon such terms, and at any time and from time to time as shall be
determined by the Committee.


8.2    Other Incentive Award Agreement. Each Other Incentive Award shall be
evidenced by an Award Agreement that shall specify the amount of the Other
Incentive Award or the means by which it will be calculated, the terms and
conditions applicable to such Award, the applicable Performance Period and
Performance Goals, if any, and such other provisions as the Committee shall
determine, in all cases subject to the terms and provisions of the Plan.


8.3    Nontransferability. Except as otherwise provided in the applicable Award
Agreement, Other Incentive Awards may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will, the laws of
descent and distribution or pursuant to a “domestic relations order”, as defined
in the Code or Title I of the Employee Retirement Income Security Act or the
rules thereunder, and in no event shall a transfer be made for consideration.


8.4    Form and Timing of Payment of Other Incentive Awards. Payment of Other
Incentive Awards shall be made in cash and at such times as established by the
Committee subject to the terms of the Plan.


Section 9
Performance-Based Measures


9.1    Performance Measures. The Performance Measures used to determine the
attainment of Performance Goals with respect to Other Incentive Awards and Stock
Awards to Named Executive Employees which are designed to qualify for the
Performance-Based Exception shall be (A) a change in the Fair Market Value of a
Share or (B) any one or more of the following, as reported in the Company’s
Annual Report to Stockholders which is included in

2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 13



    



--------------------------------------------------------------------------------




the Company’s Annual Report on Form 10-K or which may be mathematically derived
from financial results reported in such Annual Report, including Annual Reports
made for prior years:


(a)
the Company’s consolidated net earnings;



(b)
the Company’s consolidated earnings per share on a diluted basis;



(c)
the Company’s consolidated net sales;



(d)
net sales for any channel of distribution (as defined in Management’s Discussion
and Analysis of Financial Condition and Results of Operations);



(e)
the Company’s consolidated return on average assets;



(f)
the Company’s consolidated selling, general and administrative expenses;



(g)
the Company’s consolidated earnings from operations;



(h)
the Company’s consolidated earnings before income taxes;



(i)
the Company’s consolidated net cash provided by operating activities;



(j)
the Company’s gross revenue or gross revenue growth;



(k)
the Company’s gross profit or gross profit growth;



(l)
the Company’s net operating profit (before or after taxes);



(m)
return on assets, capital, invested capital, equity or sales; and



(n)
earnings before or after taxes, interest, depreciation and/or amortization.



The Committee may appropriately adjust any evaluation of performance under a
Performance Goal to exclude any of the following events that occurs during a
Performance Period: (i) asset write-downs, (ii) litigation or claim judgment or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs, (v) unusual or infrequently occurring
items as described in said Annual Report for the applicable year; (vi)
acquisitions or divestitures, (vii) any other specific unusual or nonrecurring
events, or objectively determinable category thereto, (viii) foreign exchange
gains and losses, and (ix) a change in the Company’s fiscal year.


9.2    Discretion to Adjust Awards/Performance Goals. The Committee retains the
discretion to adjust the determination of the degree of attainment of the
pre-established Performance Goals for Awards; provided, however, that Awards
which are designed to qualify for the Performance-Based Exception, and which are
held by Named Executive Employees, may not be subjected to an adjustment which
would yield an increased payout, although the

2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 14



    



--------------------------------------------------------------------------------




Committee may retain the discretion to make an adjustment which would yield a
decreased payout. In the event that applicable tax and/or securities laws change
to permit the Committee discretion to alter the governing Performance Measure
for Awards designed to qualify for the Performance-Based Exception and held by
Named Executive Employees without obtaining stockholder approval of such change,
the Committee shall have sole discretion to make such change without obtaining
stockholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards which will not qualify for the
Performance-Based Exception, the Committee may make such grants without
satisfying the requirements of Code Section 162(m).


Section 10
Successors


All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation or
otherwise, of all or substantially all of the business and/or assets of the
Company. and its Related Companies, on a consolidated basis.





2014 EMPLOYEE INCENTIVE PLAN, Amended and Restated March 16, 2016
Page 15



    

